  4:18-cr-03143-JMG-CRZ Doc # 90 Filed: 04/29/20 Page 1 of 2 - Page ID # 195



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                              4:18CR3143

      vs.
                                                            ORDER
FREDERICK ALAN VOIGHT,

                  Defendant.


      Defendant has moved to continue the trial, (Filing No. 88), because during
the pandemic, counsel cannot interview witnesses. Additional time is needed to
investigate this case and prepare for trial. The motion to continue is unopposed.
Based on the showing set forth in the motion, the court finds the motion should
be granted. Accordingly,

      IT IS ORDERED:

      1)    Defendant’s motion to continue, (Filing No. 88), is granted.

      2)    The trial of this case is set to commence before the Honorable John
            M. Gerrard, Chief United States District Judge, in Courtroom 1, 100
            Centennial Mall North, United States Courthouse, Lincoln, Nebraska,
            at 9:00 a.m. on December 7, 2020, or as soon thereafter as the case
            may be called, for a duration of ten (10) trial days. Jury selection will
            be held at commencement of trial.

      3)    The ends of justice served by granting the motion to continue
            outweigh the interests of the public and the defendant in a speedy
            trial, and the additional time arising as a result of the granting of the
            motion, the time between today’s date and December 7, 2020, shall
            be deemed excludable time in any computation of time under the
            requirements of the Speedy Trial Act, because this case remains
            “unusual and complex,” and continues to be exempted from the time
            restrictions of the Speedy Trial Act, 18 U.S.C. § 3161 (h)(6) &
            (h)(7)(B)(ii). Failing to timely object to this order as provided under
            this court’s local rules will be deemed a waiver of any right to later
4:18-cr-03143-JMG-CRZ Doc # 90 Filed: 04/29/20 Page 2 of 2 - Page ID # 196



         claim the time should not have been excluded under the Speedy
         Trial Act.


   Dated this 29th day of April, 2020.

                                         BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge
